 

Exhibit 10.2

 

Execution Version

 



 

  

Asset Purchase Agreement

 

between

 

VALEANT PHARMACEUTICALS NORTH AMERICA LLC,

 

VALEANT PHARMACEUTICALS LUXEMBOURG SARL,

 

and

 

IGI LABORATORIES, INC.

 

dated as of September 30, 2014

   

 



 

Page 1 of 31

 



ASSET PURCHASE AGREEMENT

 

THIS ASSET PURCHASE AGREEMENT is entered into as of September 30, 2014 by and
between Valeant Pharmaceuticals North America, LLC, a Delaware limited liability
company and Valeant Pharmaceuticals Luxembourg SARL, a Luxembourg limited
liability company (together, “Seller”), and IGI Laboratories, Inc., a Delaware
corporation (“Purchaser”).

 

WHEREAS, Seller holds certain rights relating to the Products in the Territory;
and

 

WHEREAS, the Parties desire that Seller shall sell, or cause to be sold, to
Purchaser, and Purchaser shall purchase from Seller, all of the Purchased Assets
and assume all of the Assumed Liabilities upon the terms and conditions set
forth herein.

 

NOW, THEREFORE, in consideration of the foregoing and representations,
warranties, covenants and agreements contained herein, the Parties hereby agree
as follows:

 

Article 1
DEFINITIONS AND PRINCIPLES OF INTERPRETATION

 

1.1          Definitions

 

“Accounts Receivable” means all accounts receivable, notes receivable and other
indebtedness due and owed by any third party to Seller or any of its Affiliates
arising or held in connection with the sale of the Products on or prior to the
Closing Date.

 

“Affiliate” of any Person means, at the time such determination is being made,
any other Person Controlling, Controlled by or under common Control with such
first Person, in each case, whether directly or indirectly. A Person will be
deemed to “Control” another Person if such first Person has (a) direct or
indirect ownership of more than fifty percent (50%) of the equity (or such
lesser percentage which is the maximum allowed to be owned by a foreign
corporation in a particular jurisdiction) having the power to vote on or direct
the affairs of such other Person, or (b) the power, directly or indirectly, to
direct or cause the direction of the policies and management of the other
Person, whether by the ownership of stock, by contract, or otherwise.

 

“Agreement” means this Asset Purchase Agreement, including all schedules, and
all amendments or restatements, as permitted, and references to “Article” or
“Section” mean the specified Article or Section of this Agreement.

 

“Allocation” has the meaning set forth in Section 3.2(a).

 

“Applicable Laws” means applicable laws (including common law and civil law),
statutes, by-laws, rules, regulations, Orders, ordinances, protocols, codes,
treaties, notices, directions, decrees, judgments, awards or requirements, in
each case of any Governmental Authority.

 

“Assumed Liabilities” has the meaning set forth in Section 2.3(a).

 



Page 2 of 31

 

 

“Bill of Sale and Assumption Agreement” means a bill of sale and assignment and
assumption, in substantially the form attached hereto as Exhibit A, to be
entered into by Purchaser and Seller as of the Closing Date.

 

“Business” means the research, development, commercialization, manufacture,
packaging, distribution, marketing and sale of the Products in the Territory.

 

“Business Day” means any day other than a Saturday, Sunday or other day on which
banks in New York are permitted or required to close by any Applicable Laws.

 

“Cash Equivalents” means cash, checks, money orders, marketable securities,
short-term instruments and other cash equivalents, funds in time and demand
deposits or similar accounts, and any evidence of indebtedness issued or
guaranteed by any Governmental Authority.

 

“Closing” has the meaning set forth in Section 4.1.

 

“Closing Date” has the meaning set forth in Section 4.1.

 

“Code” has the meaning set forth in Section 3.2(a).

 

“Confidentiality Agreement” means that certain Confidentiality Agreement dated
May 16, 2014 between Purchaser and an Affiliate of Seller.

 

“Encumbrances” means pledges, liens, charges, security interests, leases, title
retention agreements, mortgages, restrictions, assessments, hypothecations,
development or similar agreements, easements, rights-of-way, title defects or
adverse claims or encumbrances of any kind or character whatsoever.

 

“Excluded Assets” has the meaning set forth in Section 2.2.

 

“Excluded Trademarks” means, whether registered or unregistered and whether
related or unrelated to a Product, any and all trademarks, trade dress, service
marks, service names, brand marks, trade names, domain names, logos, business
symbols, slogans or other designations of origin, held or owned by Seller or its
Affiliates or in which Seller or its Affiliate has rights, including all
registrations, applications for registrations or renewals, and all goodwill
associated with the foregoing.

 

“FDA” means the United States Food and Drug Administration.

 

“GAAP” means accounting principles generally accepted in the United States, as
in effect as of the date hereof.

 

“Governmental Authorities” means governments, regulatory authorities,
governmental departments, agencies, agents, commissions, bureaus, officials,
courts, bodies, boards, tribunals or dispute settlement panels or other law,
rule or regulation-making organizations or entities (a) having or purporting to
have jurisdiction on behalf of any nation, territory or state or any other
geographic or political subdivision of any of them, or (b) exercising, or
entitled or purporting to

  

Page 3 of 31

 



   

exercise any administrative, executive, judicial, legislative, policy,
regulatory or taxing authority or power including the FDA and any corresponding
foreign entity.

 

“Indemnified Party” has the meaning set forth in Section 9.4.

 

“Indemnifying Party” has the meaning set forth in Section 9.4.

 

“Knowledge of Seller” or “Seller’s Knowledge” means the actual knowledge of the
individuals listed on Schedule 1.1(a), together with such knowledge that such
individuals could reasonably be expected to discover after reasonable
investigation or inquiry, including in connection with this Agreement.

 

“Legal Proceeding” means any claim, action, suit, case, litigation, proceeding,
charge, criminal prosecution, judicial, governmental or regulatory
investigation, arbitration, mediation, hearing, alternative dispute resolution
proceeding, opposition, cancellation, warning letter, or notice of violation.

 

“Liabilities” means any and all debts, liabilities obligations, commitments,
claims, judgments and complaints, whether accrued or fixed, known or unknown,
absolute or contingent, matured or unmatured, due or become due, or determined
or determinable, including any liability for Taxes and those arising under any
Applicable Laws, contracts, leases, indentures, agreements, purchase orders and
all other legally binding arrangements, including all amendments thereto, in
effect.

 

“Losses” means any and all penalties, assessments, fines, fees, suits, actions,
causes of action, judgments, Taxes, awards, amounts paid in settlement and
Liabilities, including reasonable attorneys’ fees and disbursements.

 

“Material Adverse Effect” means, with respect to Seller, any change, effect,
event, circumstance, occurrence or state of facts that, individually or in the
aggregate, is or would reasonably be expected to be materially adverse to (a)
the business, results of operations or condition (financial or otherwise) of the
Business, the Product, the Purchased Assets and the Assumed Liabilities, taken
as a whole, or (b) the ability of Seller or its Affiliates to consummate the
transactions contemplated by this Agreement; provided that none of the following
changes, effects, events, circumstances, occurrences or states of facts shall be
deemed, either alone or in combination, to constitute a Material Adverse Effect,
or be taken into account in determining whether there has been or would
reasonably be expected to be a Material Adverse Effect: (i) changes or effects
in the general economic conditions or the securities, syndicated loan, credit or
financial markets in the Territory, (ii) changes in GAAP, (iii) changes or
effects, including legal, tax or regulatory changes, that generally affect the
industry in which the Business operates in the Territory, or (iv) changes or
effects that arise out of or are attributable to the commencement, occurrence,
continuation or intensification of any war, sabotage, armed hostilities or acts
of terrorism in the Territory.

 

“NDA” and “ANDA” mean a New Drug Application and Abbreviated New Drug
Application, respectively, and all amendments and supplements thereto filed with
the FDA, including all documents, data and other information concerning a
Product, which are necessary for

 



Page 4 of 31

 

 

or included in an application for regulatory approval by the FDA to manufacture,
package, ship, market and sell such Product, as more fully defined in 21 C.F.R.
Part 314.

 

“Notice” has the meaning set forth in Section 10.2.

 

“Order” means any order, injunction, writ, decision, judgment, administrative
complaint, decree, ruling, subpoena, verdict, stipulation, determination, award,
assessment, direction, instruction, penalty or sanction issued, filed, entered,
made, rendered or imposed by any Governmental Authority or arbitrator.

 

“Parties” means Seller and Purchaser collectively, and “Party” means either one
of them.

 

“Permitted Encumbrance” means (a) all Encumbrances approved in writing by
Purchaser as Permitted Encumbrances, (b) Encumbrances, including minor title
defects or irregularities affecting the Purchased Assets, that, individually or
in the aggregate, do not and would not reasonably be expected to materially
detract from the value or impair the use of the property subject thereto or make
such property unmarketable, (c) Encumbrances for Taxes not yet due, payable,
delinquent or subject to penalties for non-payment, or which are being contested
in good faith by appropriate proceedings, and (d) mechanics’, materialmen’s,
carriers’, workmen’s, warehousemen’s, repairmen’s, landlords’ or other like
Encumbrances and security obligations that are incurred in the ordinary course
of business, are not delinquent, and do not and would not reasonably be expected
to materially detract from the value or impair the use of the property subject
thereto or make such property unmarketable.

 

“Person” means any individual, sole proprietorship, partnership, firm, entity,
unincorporated association, unincorporated syndicate, unincorporated
organization, trust, body corporate, or Governmental Authority.

 

“Post-Closing Period” has the meaning set forth in Section 3.3(c).

 

“Pre-Closing Period” has the meaning set forth in Section 3.3(c).

 

“Products” means the products identified in Schedule 2.1(a), in each case as
further described under the Product NDA or Product ANDA.

 

“Product Approvals” means the Product approval letters received from the FDA and
all correspondence and records of related communications including Product NDAs
and Product ANDAs, together with all supporting documents, submissions,
correspondence, reports and clinical trials in the possession of Seller or its
Affiliates relating thereto (including, without limitation, documentation of
pharmacovigilance, results of clinical trials and non-clinical studies, adverse
events, good clinical practice, good laboratory practice and good manufacturing
practice).

 

“Product NDAs” and “Product ANDAs” mean the NDAs and ANDAs identified in
Schedule 1.1(b).

 

“Purchase Price” has the meaning set forth in Section 3.1.

 

“Purchased Assets” has the meaning set forth in Section 2.1.

 

Page 5 of 31

 



 

“Purchaser” has the meaning set forth in the introductory paragraph.

 

“Purchaser FDA Transfer Letters” means the letters to the FDA indicating
Purchaser’s acceptance of the rights to the Product Approvals from Seller (or
its Affiliate).

 

“Purchaser Indemnified Parties” has the meaning set forth in Section 9.2.

 

“Purchaser Material Adverse Effect” has the meaning set forth in Section 6.1.

 

“Retained Liabilities” has the meaning set forth in Section 2.4(a).

 

“Seller” has the meaning set forth in the introductory paragraph.

 

“Seller FDA Transfer Letters” means the letters to the FDA in the form of
Exhibit B, transferring the rights to the Product Approvals to Purchaser.

 

“Seller Indemnified Parties” has the meaning set forth in Section 9.3.

 

“Seller Names” means the trademarks, names and logos of or owned by Seller and
any and all of its Affiliates.

 

“Tax Returns” includes returns, reports, declarations, elections, notices,
filings, forms, statements and other documents (whether in tangible, electronic
or other form) and including any amendments, schedules, attachments,
supplements, appendices and exhibits thereto, made, prepared, filed or required
to be made, prepared or filed by Applicable Laws relating to Taxes.

 

“Taxes” includes taxes, duties, fees, premiums, assessments, imposts, levies and
other charges of any kind whatsoever imposed by any Governmental Authority,
including all interest, penalties, fines, additions to tax or other additional
amounts imposed by any Governmental Authority in respect thereof, and including
those levied on, or measured by, or referred to as, income, gross receipts,
profits, capital, transfer, land transfer, sales, goods and services, harmonized
sales, use, value-added, excise, stamp, withholding, business, franchising,
property, development, occupancy, employer health, payroll, employment, health,
social services, education and social security taxes, all surtaxes, all customs
duties and import and export taxes, countervail and anti-dumping, all license,
franchise and registration fees and all employment insurance, health insurance
and government pension plan premiums or contributions.

 

“Territory” means the United States of America, including all of its territories
and possessions.

 

“Third Party” means any Person other than Purchaser, Seller or their Affiliates
and their respective permitted successors and assigns.

 

“Third Party Claim” has the meaning set forth in Section 9.4.

 

“Third Party Claim Notice” has the meaning set forth in Section 9.4.

 

Page 6 of 31

 



 

“Transaction Documents” means (a) Bill of Sale and Assumption Agreement, and (b)
any other documents contemplated hereby and thereby.

 

“Transfer Taxes” has the meaning set forth in Section 3.3(a).

 

1.2          Certain Rules of Interpretation

 

(a)          Currency.   Unless otherwise specified, all references to money
amounts are to lawful currency of United States.

 

(b)          Headings.   Headings of Articles and Sections are inserted for
convenience of reference only and do not affect the construction or
interpretation of this Agreement.

 

(c)          Inclusion.   Where the word “including” or “includes” is used in
this Agreement, it means “including (or includes) without limitation”.

 

(d)          Number and Gender.   Unless the context otherwise requires, words
importing the singular include the plural and vice versa and words importing
gender include all genders.

 

(e)          Statutory References.   A reference to a statute includes all
regulations and rules made pursuant to such statute and, unless otherwise
specified, the provisions of any statute, regulation or rule which amends,
supplements or supersedes any such statute, regulation or rule.

 

(f)          Time Periods.   Unless otherwise specified, time periods within or
following which any payment is to be made or act is to be done shall be
calculated by excluding the day on which the period commences and including the
day on which the period ends and by extending the period to the next Business
Day following if the last day of the period is not a Business Day.

 

1.3          Entire Agreement

 

This Agreement, together with the Schedules and Exhibits, the Confidentiality
Agreement and the Transaction Documents constitute the entire agreement between
the Parties and set out all the covenants, promises, warranties,
representations, conditions and agreements between the Parties in connection
with the acquisition of the Purchased Assets and supersede all prior agreements,
understandings, negotiations and discussions, whether oral or written,
pre-contractual or otherwise relating thereto.

 

Article 2
PURCHASE AND SALE

 

2.1          Sale of Purchased Assets

 

Upon the terms and subject to the conditions set forth herein and in the Bill of
Sale, at and effective as of the Closing Date, Seller shall sell, convey, assign
and transfer to Purchaser, and Purchaser shall purchase, acquire and accept from
Seller, free and clear of all Encumbrances (other than Permitted Encumbrances),
all of Seller’s rights, titles and interests in the Territory in, to or under
the assets set forth below (collectively, “Purchased Assets”):

 



Page 7 of 31

 

 

(a)          the Product Approvals;

 

(b)          all tangible embodiments of the Product Approvals, original
applications and all supplements, batch records, laboratory notebooks, chemistry
information, periodic safety update reports, and adverse event reports, in each
case exclusively related to the Product and in Seller’s possession as of the
Closing Date; and

 

(c)          claims, counterclaims, defenses, causes of action, rights under
express or implied warranties, rights of recovery, rights of set-off, rights of
subrogation and all other rights of any kind against any third party, held by
Seller and solely related to the Purchased Assets other than those (i) arising
under Seller’s or its Affiliates’ insurance policies, (ii) relating to any
Retained Liabilities or Excluded Assets, or (iii) relating the purchase or
procurement of any goods, service or product for, or on behalf of, the Business
or Purchased Assets at any time on or prior to the Closing Date, along with any
and all recoveries in connection thereto; provided, however, that the foregoing
shall not be deemed to impose any duty to prosecute or defend any claim or to
indemnify Seller for any claim unless Purchaser would be otherwise be obligated
to do so by the express terms and provisions contained elsewhere in this
Agreement.

 

2.2          Excluded Assets

 

Purchaser and Seller expressly agree and acknowledge that the Purchased Assets
shall not include any other asset, property or right of Seller not referenced in
the definition of Purchased Assets set forth in Section 2.1, and without
limiting the generality of the foregoing, expressly excludes the following
(collectively, “Excluded Assets”):

 

(a)          any Cash Equivalents;

 

(b)          any Accounts Receivable;

 

(c)          any losses, loss carryforwards and rights to receive refunds,
credits and loss carryforwards relating directly to any and all Taxes of Seller
or any of its Affiliates that constitute Retained Liabilities;

 

(d)          (i) the corporate books and records of Seller and its Affiliates to
the extent not included in the Purchased Assets or not related exclusively to
the Purchased Assets, including those portions of the Tax Returns that do not
relate exclusively to the Purchased Assets, (ii) all personnel records, and
(iii) any attorney work product, attorney-client communications and other items
protected by attorney-client privilege;

 

(e)          any current and prior insurance policies and all rights of any
nature with respect thereto, including all insurance recoveries thereunder and
rights to assert claims with respect to any such insurance recoveries;

 

(f)          the Seller Names;

 

(g)          the Excluded Trademarks;

 



Page 8 of 31

 

 

(h)          any real estate owned or leased by Seller or any of its Affiliates;

 

(i)           any equipment whatsoever;

 

(j)           any rights, claims and credits of Seller or any of its Affiliates
relating to any Excluded Asset or any Retained Liability, including any
guarantees, warranties, indemnities and similar rights in favor of Seller or any
of its Affiliates relating to any Excluded Asset or any Retained Liability;

 

(k)          the equity interests of any Person;

 

(l)           all employees of Seller or any of its Affiliates; and

 

(m)         any rights or assets relating to products of Seller (and the rights
thereto) not included in the definition of Product set forth in Section 1.1.

 

2.3           Assumption of Certain Liabilities and Obligations

 

(a)          Upon the terms and subject to the conditions set forth herein,
Purchaser agrees, effective at the Closing Date, to assume the following
Liabilities of Seller and its Affiliates relating to the Business, in each case
other than the Retained Liabilities (all of the foregoing Liabilities being
collectively referred to hereinafter as “Assumed Liabilities”):

 

  (i) except as otherwise set out herein, any commitments or obligations to any
Governmental Authorities first arising on or after the Closing Date solely in
connection with the Purchased Assets or the Product within the Territory;

 

  (ii) all Liabilities for Taxes arising out of or relating to the ownership of
the Business or the Purchased Assets in any taxable period, or a portion
thereof, beginning on or after the Closing Date;

 

  (iii) all Liabilities arising out of or relating to Legal Proceedings
commenced on or after the Closing Date, irrespective of the legal theory
asserted, arising from the Purchased Assets or the manufacture, advertising,
marketing, distribution, sale or use of the Product in the Territory, solely to
the extent relating to the period of time commencing on or after the Closing
Date;

 

  (iv) all Liabilities arising out of or relating to any return of the Products
initiated by a Third Party on or after the Closing Date, including all
Liabilities for any credits or rebates with respect to such Products, provided
such Liabilities, including in relation to any credits or rebates, arise with
respect to Products sold by IGI;

 

  (v) all Liabilities for any recall or post-sale warning with respect to the
Products initiated on or after the Closing Date in the Territory; and

 

  (vi) except as expressly set out in Section 2.4(a)(i) to 2.4(a)(iv), all other
Liabilities arising out of or relating to the Products, the Business or the
Purchased Assets.

 



Page 9 of 31

 

 

2.4          Retained Liabilities

 

(a)          Seller and its Affiliates shall retain and be responsible for the
following (collectively, “Retained Liabilities”):

 

  (i) any Liabilities for Taxes arising out of or relating to the ownership of
the Business or the Purchased Assets in any taxable period, or a portion
thereof, ending prior to the Closing Date;

 

  (ii) any Liabilities to the extent arising from the Excluded Assets;

 

  (iii) all other Liabilities arising out of or relating to the Product,
Business or the Purchased Assets, including the use, ownership, possession,
operation, sale or lease of the Purchased Assets, to the extent such Liabilities
relate to the period prior to the Closing Date, except for the Assumed
Liabilities; and

 

  (iv) all Liabilities not related to the Business, the Purchased Assets or the
Products.

 

(b)          The Parties agree that neither Purchaser nor any of its Affiliates
shall assume or be deemed to have assumed any Retained Liabilities.

 

Article 3
PURCHASE PRICE

 

3.1          Payment of Purchase Price

 

The purchase price shall be one hundred thousand United States dollars (USD
$100,000) (“Purchase Price”). In consideration of the sale and transfer of the
Purchased Assets, Purchaser agrees to pay to Seller an amount in cash equal to
the Purchase Price upon the Closing Date, exclusive of all applicable sales and
transfer taxes, and to assume all Assumed Liabilities. The Purchase Price shall
be paid in immediately available funds by wire transfer, in accordance with
written instructions given by Seller to Purchaser prior to the date hereof.

 

3.2          Allocation of Purchase Price

 

(a)          The Purchase Price represents the amount agreed upon by the Parties
to be the value of the Purchased Assets and the Purchase Price will be allocated
for Tax purposes among such rights and assets in a manner to be agreed to by the
Parties, consistent with Section 1060 of the Internal Revenue Code of 1986, as
amended (“Code”) (and any similar provisions of state, local or foreign law, as
appropriate) (“Allocation”). For these purposes, the Purchase Price shall
include the Assumed Liabilities, to the extent properly taken into account under
Section 1060 of the Code. Within sixty (60) days of the date hereof, Seller
shall provide to Purchaser a proposed Allocation (including IRS Form 8594) and
the Parties shall meet to agree upon, acting reasonably, the final Allocation.

 

(b)          The Parties each agree to (i) be bound by the Allocation, (ii) act
in accordance with the Allocation in the filing of all Tax Returns, and (iii)
take no position inconsistent with the Allocation for all Tax purposes.

 



Page 10 of 31

 

 

(c)          In the event that any taxing authority disputes the Allocation,
Seller or Purchaser, as the case may be, shall promptly notify the other Party
in writing of the nature of such dispute.

 

3.3          Taxes

 

The following provisions shall govern the allocation of responsibility as
between Purchaser and Seller for certain tax matters following the Closing Date:

 

(a)          Transfer Taxes and Costs.   All transfer, sales, use, value added,
stamp, recording, registration, excise, or other similar Taxes and any notarial
fees (other than Taxes measured by, or with respect to, income imposed on
Purchaser) incurred in connection with (i) the transfer of any of the Purchased
Assets pursuant to this Agreement or the Transaction Documents, (ii) the
delivery of this Agreement or any of the Transaction Documents, and (iii) the
consummation of any of the transactions contemplated by this Agreement or any of
the Transaction Documents (collectively, “Transfer Taxes”), including penalties
and interest, will be borne one-half by Purchaser and one-half by Seller. Except
as required by Applicable Law, Seller and Purchaser shall cooperate in timely
making all filings, Tax Returns, reports and forms as may be required in
connection with such Transfer Taxes.

 

(b)          Pre-Closing Taxes.   Seller shall be liable for all Taxes of the
Seller, including Liabilities for Taxes relating to or arising out of the use or
ownership by it of the Purchased Assets or the Business imposed with respect to
any taxable period ending on or before the Closing Date.

 

(c)          Prorations.   All Taxes other than Transfer Taxes or Taxes based
upon or related to income or receipts, including but not limited to, all
personal property taxes, ad valorem obligations and similar taxes imposed on a
periodic basis, in each case levied with respect to the Purchased Assets, the
Products or the Business for a taxable period which includes (but does not end
on) the Closing Date, shall be apportioned between Seller and Purchaser as of
the Closing Date, based on the number of days in such taxable period prior to
the Closing Date, (“Pre-Closing Period”) and the number of days in such taxable
period including and following the Closing Date (“Post-Closing Period”). Seller
shall be liable for the proportionate amount of such Taxes that is attributable
to the Pre-Closing Period. Within ninety (90) days after the Closing Date,
Seller and Purchaser shall present a reimbursement to which each is entitled
under this Section 3.3(c) together with such supporting evidence as is
reasonably necessary to calculate the proration amount. The proration amount
shall be paid by the Party owing it to the other within ten (10) days after
delivery of such statement. Thereafter, Seller shall notify Purchaser upon
receipt of any bill for personal property Taxes relating to the Purchased
Assets, part or all of which are attributable to the Post-Closing Period, and
shall promptly deliver such bill to Purchaser who shall pay the same to the
appropriate taxing authority; provided that if such bill covers the Pre-Closing
Period, Seller shall also remit prior to the due date of assessment to Purchaser
payment for the proportionate amount of such bill that is attributable to the
Pre-Closing Period. In the event that either Seller or Purchaser shall
thereafter make a payment for which it is entitled to reimbursement under this
Section 3.3(c), the other Party shall make such reimbursement promptly but in no
event later than thirty (30) days after the presentation of a statement setting
forth the amount of reimbursement to which the presenting Party is entitled
along with such supporting evidence as is reasonably necessary to calculate the
amount of reimbursement. Any payment required under this Section 3.3(c) and not
made within thirty (30) days of delivery of the statement shall bear interest at
the rate per annum

 



Page 11 of 31

 

 

determined, from time to time, under the provisions of Section 6621(a)(2) of the
Code for each day until paid.

 

(d)          Cooperation on Tax Matters.   Purchaser and Seller shall cooperate
fully, as and to the extent reasonably requested by the other Party, and shall
retain and (upon the other Party’s request) furnish or cause to be furnished to
the other Party, as promptly as practicable, such information and assistance
relating to the Purchased Assets and the Assumed Liabilities as is reasonably
necessary for the preparation and filing of any Tax Return, claim for refund or
other required or optional filings relating to Tax matters, for the preparation
for any Tax audit, for the preparation for any Tax protest, or for the
prosecution or defense of any suit or other proceeding relating to Tax matters.
Such cooperation shall also include making employees available on a reasonable
and mutually convenient basis to provide additional information and explanation
of any material provided hereunder.

 

3.4          Withholding

 

Purchaser shall be entitled to deduct and withhold from any amounts otherwise
payable pursuant to this Agreement to Seller such amounts as Purchaser is
required to deduct and withhold under Tax Applicable Law. To the extent that
amounts are so withheld and remitted to the appropriate Governmental Authority,
such withheld amounts shall be treated for all purposes of this Agreement as
having been paid to Seller.

 

3.5          Risk of Loss

 

As of the Closing Date, title to the Purchased Assets shall be transferred to
Purchaser. After the Closing Date, Purchaser shall bear all risk of loss
associated with the Purchased Assets and shall be solely responsible for
procuring adequate insurance to protect the Purchased Assets against any loss.

 

Article 4
closing

 

4.1          Closing

 

Upon the terms and subject to the conditions of this Agreement, the closing of
the sale and transfer of the Purchased Assets is hereby deemed effective 12:01
a.m. ET on the date of this Agreement (“Closing Date”).

 

4.2          Transaction Documents and other Closing Deliveries

 

As of the Closing Date and in connection with the Closing Date, the Parties
agree, as follows: (a) Purchaser shall deliver to Seller (i) duly executed
copies of the Transaction Documents to which Purchaser or an Affiliate of
Purchaser is a party, (ii) the Purchase Price in accordance with Section 3.1,
(iii) the Purchaser FDA Transfer Letters, and (b) Seller shall deliver to
Purchaser (i) duly executed copies of the Transaction Documents to which Seller
or an Affiliate of Seller is a party, (ii) the Seller FDA Transfer Letters and
(iii) physical possession of the Purchased Assets.

 



Page 12 of 31

 

 

4.3          Physical Possession of Purchased Assets

 

Seller shall deliver, or cause to be delivered, to Purchaser physical possession
of the Purchased Assets. With respect to tangible Purchased Assets, delivery
shall, unless the Parties otherwise mutually agree, be in accordance with
Schedule 4.3.

 

Article 5
REPRESENTATIONS AND WARRANTIES OF Seller

 

Seller hereby represents and warrants to Purchaser as of the Closing Date
(except to the extent a certain date is specified within the representation and
warranty, in which case, the date set forth therein shall apply) as follows:

 

5.1          Organization

 

Valeant Pharmaceuticals North America LLC and Valeant Pharmaceuticals Luxembourg
SARL are limited liability companies duly organized and subsisting under the
laws of the State of Delaware and Luxembourg, respectively. Seller is duly
qualified or licensed to do business and is in good standing in each
jurisdiction in which such qualification or licensing is necessary under
Applicable Law, except where the failure to be so qualified or licensed and to
be in good standing would not have a Material Adverse Effect.

 

5.2          Authority; Execution and Delivery

 

(a)          Seller has all requisite power and authority to own and operate its
properties and assets, to carry on its business as it is now being conducted
(including the Business) and to execute and deliver this Agreement and to
perform its obligations hereunder. The execution and delivery by Seller of this
Agreement and the performance by Seller of its obligations hereunder have been
duly authorized by all requisite corporate or limited liability company action,
as applicable, on the part of Seller, including any requisite resolution duly
adopted and not subsequently rescinded or modified in any way by the boards of
directors/managers of Seller approving the execution, delivery and performance
of this Agreement by Seller. No approval of Seller’s shareholders is necessary
for Seller to execute and deliver this Agreement or perform the transactions
contemplated hereby.

 

(b)          This Agreement has been duly executed and delivered by Seller and,
assuming the valid execution and delivery by Purchaser, constitutes a legal,
valid and binding obligation of Seller, enforceable against Seller in accordance
with its terms, except as enforcement may be limited by bankruptcy, insolvency,
reorganization, fraudulent conveyance, moratorium or similar Applicable Laws
affecting creditors’ rights generally or by general principles of equity
(regardless of whether enforcement is sought in a proceeding in equity or law).

 

5.3          No Violation

 

The execution, delivery and performance of this Agreement by Seller and the
consummation of the transactions contemplated hereby do not and will not (a)
violate any provision of the organizational documents of Seller, (b) subject to
obtaining the consents referred to in Schedule

 



Page 13 of 31

 

 

5.4, conflict with, violate or result in the breach of, constitute a default
under or result in the termination, cancellation or acceleration (whether after
the giving of notice or the lapse of time or both) of any right or obligation of
Seller under, or to a loss of any benefit of the Business to which Seller is
entitled under, any agreement, lease of real estate or license of intellectual
property to which Seller is a party or to which its properties or assets are
subject and which, in each case, relates solely to, or is necessary for the
conduct of, the Business, or result in the creation of any Encumbrance (other
than Permitted Encumbrances) upon any of the Purchased Assets, or (c) to the
Knowledge of Seller, assuming compliance with the matters set forth in Sections
5.4 and 6.4, materially violate or result in a material breach of, or constitute
a material default under any Applicable Law or other restriction of any
Governmental Authority in the Territory to which Seller is subject.

 

5.4          Consents

 

Except as set forth under Schedule 5.4, there are no consents, approvals,
waivers or authorizations of, or exemption by, any Person, including any
Governmental Authority, required to be obtained by Seller or on its behalf, or
filings or notices required to be made to any Governmental Authority in
connection with the execution, delivery, or performance of its obligations under
this Agreement or the other Transaction Documents to which it is a party or to
consummate the transactions contemplated hereby or thereby, including the
transfer of the Purchased Assets to Purchaser.

 

5.5          Title to Assets

 

Seller has good title to each of the Purchased Assets, free and clear of all
Encumbrances other than Permitted Encumbrances and is exclusively entitled to
possess and dispose of same.

 

5.6          Litigation

 

(a)          There are no Legal Proceedings in progress or pending or, to the
Knowledge of Seller, threatened against or relating to Seller or any of its
Affiliates which would have a Material Adverse Effect on the Purchased Assets or
the transfer thereof.

 

(b)          There is no Order outstanding against the Seller or any of its
Affiliates relating primarily to the Purchased Assets.

 

5.7          Compliance with Laws

 

Seller is materially in compliance with all Applicable Laws, including without
limitations laws, rules and regulations relating to the manufacture, possession
or sale of the Products or ownership of the Purchased Assets.

 

5.8          No Brokers

 

Seller has not entered into any agreement, arrangement or understanding with any
Person which will result in the obligation of Purchaser to pay any finder’s fee,
brokerage commission or similar payment in connection with the transactions
contemplated hereby.

 



Page 14 of 31

 

 

5.9          FDA Matters

 

The approval date for the Product’s NDA or ANDA, as applicable, is as set forth
in Schedule 2.1(a).  To the Knowledge of Seller, in the five (5) years preceding
the Closing Date, there has been (a) no action or proceeding by the FDA or any
other Governmental Authority, brought, pending or threatened against Seller
relating to the safety or efficacy or marketing of such Purchased Assets, and
(b) no recall or market withdrawal or warning letter or any so-called untitled
letter from the FDA relating to such Products.

 

5.10        Taxes

 

(A) all material Tax Returns required to be filed by the Seller with respect to
the Purchased Assets have been or will be filed when due in accordance with all
Applicable Laws; (B) all Taxes shown on such Tax Returns have been or will be
paid in timely fashion or have been accrued for on Seller’s financial
statements; (C) there is no action, suit, proceeding, investigation, audit or
claim now pending with respect to any Tax with respect to the Purchased Assets;
(D) there are no outstanding agreements extending the statutory period of
limitation applicable to any claim for, or the period for the collection or
assessment of, Taxes with respect to the Purchased Assets; (E) there are no
liens for any Tax on the Purchased Assets, except for Taxes not yet due and
payable; (F) Seller has collected all material sales and use Taxes required to
be collected with respect to the Purchased Assets, and have remitted, or will
remit on a timely basis, such amounts to the appropriate taxing authority, or
has been furnished properly completed exemption certificates and has maintained
all such records and supporting documents in the manner required by all
applicable sales and use Tax statutes and regulations.

 

5.11        Disclosure

 

No representation or warranty under this Article 5 contains any untrue statement
or omits to state a material fact necessary to make any of them, in light of the
circumstances in which it was made, not misleading.

 

Article 6
REPRESENTATIONS AND WARRANTIES OF PURCHASER

 

Purchaser hereby represents and warrants to Seller as of the Closing Date
(except to the extent a certain date is specified within the representation and
warranty, in which case, the date set forth therein shall apply) as follows:

 

6.1          Organization

 

Purchaser is a corporation duly organized and subsisting under the laws of the
State of Delaware. Purchaser is duly qualified or licensed to do business and is
in good standing in each jurisdiction in which such qualification or licensing
is necessary under Applicable Law, except where the failure to be so qualified
or licensed and to be in good standing would not have a material and adverse
effect on the ability of Purchaser to consummate the transactions contemplated
hereby (“Purchaser Material Adverse Effect”).

 



Page 15 of 31

 





 

6.2          Authority; Execution and Delivery

 

(a)          Purchaser has all requisite corporate power and authority to own
and operate its properties and assets, to carry on its business as it is now
being conducted and to execute and deliver this Agreement and to perform its
obligations hereunder. The execution and delivery by Purchaser of this Agreement
and the performance by Purchaser of its obligations hereunder have been duly
authorized by all requisite corporate action on the part of Purchaser, including
any requisite resolution duly adopted and not subsequently rescinded or modified
in any way by the board of directors of Purchaser approving the execution,
delivery and performance of this Agreement by Purchaser. No approval of
Purchaser’s shareholders is necessary for Purchaser to execute and deliver this
Agreement or perform the transactions contemplated hereby.

 

(b)          This Agreement has been duly executed and delivered by Purchaser
and, assuming the valid execution and delivery by Seller, constitutes a legal,
valid and binding obligation of Purchaser, enforceable against Purchaser in
accordance with its terms, except as enforcement may be limited by bankruptcy,
insolvency, reorganization, fraudulent conveyance, moratorium or similar laws
affecting creditors’ rights generally or by general principles of equity
(regardless of whether enforcement is sought in a proceeding in equity or law).

 

6.3          No Violation

 

The execution, delivery and performance of this Agreement by Purchaser and the
consummation of the transactions contemplated hereby, do not and will not (a)
violate any provision of the certificate of incorporation or bylaws of
Purchaser, or (b) conflict with, or result in a breach of, constitute a default
under or result in the termination, cancellation or acceleration (whether after
the giving of notice or the lapse of time or both) of any right or obligation of
Purchaser or any of its Affiliates under, or to a loss of any benefit to which
Purchaser or any of its Affiliates is entitled under, any agreement, lease of
real estate or license of intellectual property to which Purchaser or any of its
Affiliates are a party or to which its properties or assets are subject, except
for any conflicts, violations, breaches, defaults, terminations, cancellations
or accelerations that would not, individually or in the aggregate, have a
Purchaser Material Adverse Effect, or (c) assuming compliance with the matters
set forth in Sections 5.4 and 6.4, violate or result in a breach of or
constitute a default under any Applicable Law or other restriction of any
Governmental Authority to which Purchaser is subject, except for any violations,
breaches, defaults, conflicts, losses, liens, terminations, cancellations or
accelerations that would not, individually or in the aggregate, have a Purchaser
Material Adverse Effect.

 

6.4          Consents

 

There are no consents, approvals, waivers or authorizations of, filing with,
notices to, or exemption by, any Person, including any Governmental Authority,
required to be obtained by Purchaser or on its behalf in connection with the
execution, delivery, or performance of its obligations under this Agreement or
the other Transaction Documents to which it is a party or to consummate the
transactions contemplated hereby or thereby, including the transfer of the
Purchased Assets to Purchaser, except (a) in connection with the transfer of the
Product Approvals (i) an application form signed by Purchaser reflecting
Purchaser’s acquisition of the rights to the Product Approvals and (ii) a letter
from Purchaser to FDA containing the information set forth in 21 C.F.R. Section
314.72(a)(2), or (b) where the failure to make such filings or notifications, or
obtain such consents, approvals, authorizations or waivers, would not,
individually or in the aggregate, have a Purchaser Material Adverse Effect or
which would not materially delay or impair the ability of Purchaser to

 



Page 16 of 31

 

 

consummate the transactions contemplated by this Agreement or the other
Transaction Documents or to perform its obligations hereunder or thereunder.

 

6.5           Litigation

 

There is no Legal Proceeding in progress or, to the knowledge of Purchaser,
pending or threatened against Purchaser that would reasonably be expected to
have a Purchaser Material Adverse Effect.

 

6.6           Financial Capability

 

Purchaser has sufficient cash to pay the Purchase Price on the terms and
conditions contemplated by this Agreement.

 

6.7           No Brokers

 

Purchaser has not entered into any agreement, arrangement or understanding with
any Person which will result in the obligation to pay any finder’s fee,
brokerage commission or similar payment in connection with the transactions
contemplated hereby.

 

6.8           Condition of the Business

 

Purchaser acknowledges and agrees that (a) it is purchasing the Purchased Assets
based on the results of its own independent investigation and the
representations and warranties of Seller expressly set forth in this Agreement,
and not on any representation or warranty of Seller or any of its Affiliates not
expressly set forth in this Agreement, and (b) except as otherwise set forth in
this Agreement, the Purchased Assets are sold “as is, where is” and it accepts
the Purchased Assets in the condition they are in and at the place where they
are located on the Closing Date, subject to the terms and conditions hereof. Any
claims Purchaser may have for breach of representation or warranty shall be
based solely on the representations and warranties of Seller expressly set forth
in this Agreement, and the certificates delivered pursuant hereto. EXCEPT AS
EXPRESSLY STATED HEREIN, ALL WARRANTIES OF MERCHANTABILITY AND FITNESS FOR ANY
PARTICULAR PURPOSE, AND ALL OTHER WARRANTIES ARISING UNDER THE UNITED STATES
UNIFORM COMMERCIAL CODE (OR SIMILAR APPLICABLE LAWS IN ANY JURISDICTION WITH
COMPETENT AUTHORITY), ARE HEREBY DISCLAIMED BY SELLER AND WAIVED BY PURCHASER.

 

Article 7
certain covenants

 

7.1          Cooperation in Litigation and Investigations; Records

 

Subject to Section 8.1, each Party agrees to cooperate with and to grant to each
other Party and their respective officers, employees, attorneys, accountants,
representatives and agents, during normal business hours and upon reasonable
request and upon reasonable notice, reasonable access to the other Party’s
management personnel and such other information and records relating to a
Product, Purchased Assets, Assumed Liabilities and the Retained Liabilities in
their possession or control after the Closing Date and to permit copying or,
where reasonably necessary, to furnish original documents relating to the
Product, the Purchased Assets, the Assumed Liabilities and the

 



Page 17 of 31

 

 

Retained Liabilities for the purposes of (a) any financial reporting or Tax
matters (including without limitation any financial and Tax audits, Tax
contests, Tax examination, preparation for any Tax Returns or financial
records), (b) any investigation, inspection or audit being conducted by any
Governmental Authority involving the Product or the Purchased Assets, (c) to
comply with any Applicable Law, or (d) defending or bringing any Legal
Proceeding relating to any Product. From and after the date hereof, each Party
shall fully cooperate with each other in the defense or prosecution of any Legal
Proceeding, investigation, inspection, or audit instituted, as referenced in
clauses (a) through (d) above, prior to the date hereof. The Party requesting
such cooperation shall pay the reasonable out-of-pocket costs and expenses of
providing such cooperation (including reasonable legal fees and disbursements)
incurred by the Party providing such cooperation. Each Party shall use
commercially reasonable efforts to ensure that its access to and requests for
records and documents pursuant to this Section 7.1 are conducted so as not to
interfere with the normal and ordinary operation of the other Party’s business.
Each Party acknowledges that the records and documents made available to such
Party pursuant to this Section 7.1 constitute confidential information of the
releasing Party and shall not be disclosed or realized in any manner
inconsistent with the foregoing or Article 8 hereof. Nor shall such confidential
information be released pursuant to an Order or Applicable Law without first
providing (to the extent legally permissible) reasonable advance notice to the
owner of the confidential information so that such owner can take reasonable
steps to protect its interests, provided that such advance notice is possible
and reasonable under the circumstances.

 

7.2          Further Assurances

 

(a)          Seller shall, from time to time, at the request of Purchaser,
execute and deliver, or cause to be executed and delivered, such other
instruments of conveyance and transfer and take such other actions as Purchaser
may reasonably request in order to more effectively consummate the transactions
contemplated hereby, including to vest in Purchaser good and marketable title to
the Purchased Assets (including assistance in the collection or reduction to
possession of any of the Purchased Assets).

 

(b)          Purchaser shall, from time to time, at the request of Seller,
execute and deliver, or cause to be executed and delivered, such other
instruments of conveyance and transfer and take such other actions as Seller may
reasonably request in order to more effectively consummate the transactions
contemplated hereby.

 

(c)          To the extent that Seller’s rights under any Purchased Asset may
not be assigned without the approval, consent or waiver of another Person and
such approval, consent or waiver has not been obtained prior to the Closing
Date, this Agreement shall not constitute an agreement to assign the same if an
attempted assignment would constitute a breach thereof or be unlawful. If any
such approval, consent or waiver shall not have been obtained prior to the
Closing Date, Seller shall, after the Closing Date, use its commercially
reasonable efforts to obtain all necessary approvals, consents and waivers to
the assignment and transfer thereof, and Purchaser shall use its commercially
reasonable efforts to assist and cooperate with Seller in connection therewith;
provided, that neither Seller nor any of its Affiliates shall be required to pay
money to any Third Party, commence any Legal Proceeding or offer or grant any
accommodation (financial or otherwise) to any Third Party in connection with
such efforts.

 



Page 18 of 31

 

 

7.3          Seller’s NDC Numbers; Use of Seller Names

 

Following the Closing Date, Purchaser shall establish its own NDC numbers with
respect to the Product. Purchaser shall not sell any Product under Seller Names
(including Seller’s or its Affiliates’ predecessors’ names), Excluded
Trademarks, or Seller’s or its Affiliates’ NDC numbers.

 

7.4          Insurance

 

Purchaser agrees to arrange, in its sole discretion, for its own insurance
policies (which may include self-insurance) with respect to the Purchased Assets
and the Business covering the period after the Closing Date and agrees not to
seek, through any means, to benefit from any insurance policies of Seller or any
of its Affiliates that may provide coverage for claims relating in any way to
the Purchased Assets or the Business.

 

7.5          Transfer of Product Registrations, Related Applications and
Dossiers

 

(a)          At the Closing Date, Seller (or its Affiliate) shall file with the
FDA the applicable Seller FDA Transfer Letter. Promptly and as soon as practical
after the Closing Date and in no event more than fifteen (15) days following the
Closing Date, Seller shall deliver to Purchaser, or its Affiliate as directed by
Purchaser, in physical and, if available, electronic form, the supporting
documentation to the Product Approvals, provided, however, that the physical or
electronic copy of the Product Approvals shall be delivered by Seller to
Purchaser in accordance with Schedule 4.3. Promptly following receipt of the
supporting documentation to the Product Approvals, Purchaser shall file with the
FDA the applicable Purchaser FDA Transfer Letter.

 

(b)          Seller shall complete the transfer of the corresponding Product
Approvals as promptly as practicable after the Closing Date, to the benefit of
Purchaser or its Affiliates or relevant third party. Purchaser or its Affiliates
shall use all commercially reasonable efforts to assist Seller in the transfer
of such Product Approvals, accept the transfer of the corresponding Product
Approvals and formalize with Seller and any applicable Governmental Authority,
as promptly as practicable after the Closing Date, all necessary documents.

 

7.6          Correspondence

 

From and after the Closing Date, (a) Seller shall deliver or cause to be
delivered to Purchaser any mail or other communications received by Seller or
its Affiliates from any Person (including the FDA) intended for the Purchased
Assets (including any mail or other communications with respect to the Products)
within thirty (30) days of receipt, and (b) Purchaser shall deliver or cause to
be delivered to Seller any mail or other communications received by Purchaser or
its Affiliates intended for Seller or its Affiliates and not related to the
Purchased Assets within thirty (30) days of receipt. The provisions of this
Section 7.6 are not intended to, and shall not be deemed to, constitute an
authorization by Seller or Purchaser to permit the other to accept service of
process on its or their behalf and neither Seller nor Purchaser are or shall be
deemed to be the agent of the other for service of process purposes.

 



Page 19 of 31

 

 

7.7          Certain Governmental Matters

 

Following the Closing Date, each of the Parties agrees to use its commercially
reasonable efforts to take, or cause to be taken, all actions and to do, or
cause to be done, all things necessary for it to do under Applicable Laws to
consummate and make effective the transactions contemplated by this Agreement,
including all actions and all things necessary for it to comply promptly with
all Applicable Law and legal requirements that may be imposed on it by
Governmental Authorities in connection therewith, which actions shall include
making all required registrations and filings to, and seeking all required
approvals of, Governmental Authorities and furnishing all information required
by Applicable Law or requested by such Governmental Authorities, including such
Governmental Authorities with jurisdiction over enforcement of any Applicable
Laws in the Territory that are designed or intended to prohibit, restrict or
regulate actions that may have the purpose or effect of creating a monopoly,
lessening competition or restraining trades. The Parties shall cooperate with
each other in the making of such registrations, filings and approvals.

 

Article 8
CONFIDENTIALITY

 

8.1         Confidentiality

 

(a)          Seller undertakes with Purchaser, and Purchaser undertakes with
Seller, to keep confidential (except as expressly provided in this Agreement) at
all times after the Closing Date, and not directly or indirectly reveal,
disclose or use for its own or any other purposes unrelated to its performance
or the enforcement of its rights hereunder, any confidential information
received or obtained as a result of entering into or performing, or supplied by
or on behalf of a Party in the negotiations leading to, this Agreement and which
relates to (i) the negotiations relating to this Agreement, or (ii) the subject
matter and/or provisions of this Agreement. The Parties acknowledge that, for
purposes of this Agreement but subject to Section 8.1(b), the Purchased Assets,
including related records, shall be deemed the confidential information of
Purchaser from and after the Closing Date and Purchaser and its Affiliates shall
be free to disclose and use such information for any and all purposes.

 

(b)          The prohibition in Section 8.1(a) does not apply if: (i) the
information was in the public domain before it was furnished to the relevant
Party or, after it was furnished to that Party, entered the public domain
otherwise than as a result of (x) a breach by that Party of this Section 8.1 or
any other confidentiality agreement to which that Party is bound or (y) a breach
of a confidentiality obligation to a Party by a Third Party; or (ii) disclosure
is necessary in order to comply with an Order or Applicable Law, provided that
such disclosure will be only to the extent required by such Order or Applicable
Law, and unless such consultation is prohibited by Order or Applicable Law or is
not reasonably practicable, only after consultation with Purchaser or Seller (as
the case may be).

 

(c)          This Section 8.1 shall supersede the Confidentiality Agreement in
its entirety.

 





Page 20 of 31

 



 

Article 9
INDEMNIFICATION

 

9.1          Survival

 

The representations and warranties of Purchaser and Seller contained herein or
made pursuant hereto shall survive the Closing Date, for a period of eighteen
(18) months; provided that, notwithstanding the foregoing, the representations
and warranties set forth in Sections 5.1 (Organization), 5.2 (Authority;
Execution and Delivery), 5.5 (Title to Assets), 5.8 (No Brokers), 6.1
(Organization) and 6.2 (Authority; Execution and Delivery), 6.70 (No Brokers)
shall survive indefinitely. The covenants and agreements of the Parties hereto
contained in this Agreement shall survive and remain in full force for the
applicable periods described therein or until fully performed. Any right of
indemnification pursuant to this Article 9 with respect to a claimed breach of a
representation, warranty or covenant shall expire at the date of termination of
the representation, warranty or covenant claimed to be breached, unless on or
prior to such expiration date, the Party from whom indemnification is sought has
received notice of a good faith claim from the other Party, in which case the
right of indemnification with respect to such claim shall be extended until such
time as such claim has been finally resolved.

 

9.2          Indemnification by Seller

 

Seller shall indemnify and save harmless Purchaser and its Affiliates and, if
applicable, their respective directors, officers, stockholders, agents,
consultants, employees, successors and assigns (collectively referred to as
“Purchaser Indemnified Parties”) from and against all Losses, whether or not
arising due to Third Party Claims, which may be made or brought against
Purchaser Indemnified Parties, to the extent arising from or relating to:

 

(a)any breach of any covenant or agreement on the part of Seller contained in
this Agreement or in any certificate or other document furnished by or on behalf
of Seller pursuant to this Agreement;

 

(b)subject to Section 9.1, any breach of any representation or warranty of
Seller contained in this Agreement or in any certificate or other document
furnished by or on behalf of Seller pursuant to this Agreement;

 

(c)any Excluded Assets;

 

(d)any Retained Liabilities;

 

(e)any failure by Purchaser to pay its share of Transfer Taxes; or

 

(f)the ownership or operation of the Purchased Assets or the sale or use of the
Product before the Closing Date.

 

9.3          Indemnification by Purchaser

 

Purchaser shall indemnify and save harmless Seller and its Affiliates and, if
applicable, their respective directors, officers, agents, employees, successors
and assigns (collectively referred to as “Seller Indemnified Parties”) from and
against all Losses, whether or not arising due to Third

 



Page 21 of 31

 

 

Party Claims, which may be made or brought against Seller Indemnified Parties,
to the extent arising from or relating to:

 

(a)any breach of any covenant or agreement on the part of Purchaser contained in
this Agreement or in any certificate or other document furnished by or on behalf
of Purchaser pursuant to this Agreement;

 

(b)subject to Section 9.1, any breach of any representation or warranty of
Purchaser contained in this Agreement or in any certificate or other document
furnished by or on behalf of Purchaser pursuant to this Agreement;

 

(c)the Purchased Assets (other than the Retained Liabilities);

 

(d)the Assumed Liabilities;

 

(e)any failure by Seller to pay its share of Transfer Taxes; or

 

(f)the ownership or operation of the Purchased Assets or the sale or use of the
Product on or after the Closing Date.

 

9.4          Notice of Claims

 

If any of the Persons to be indemnified under this Article 9 (“Indemnified
Party”) has suffered or incurred any Loss, the Indemnified Party shall so notify
the Party from whom indemnification is sought (“Indemnifying Party”) promptly in
writing, describing such Loss, the amount or estimated amount thereof, if known
or reasonably capable of estimation, and the method of computation of such Loss,
all with reasonable particularity. If any Legal Proceeding is instituted by a
Third Party (“Third Party Claim”) with respect to which the Indemnified Party
intends to claim any Losses under this Article 9, the Indemnified Party shall
promptly notify the Indemnifying Party of such Legal Proceeding (“Third Party
Claim Notice”). A failure by the Indemnified Party to give such Third Party
Claim Notice in a timely manner pursuant to this Section 9.4 shall not limit the
obligation of the Indemnifying Party under this Article 9, except (a) to the
extent such Indemnifying Party is prejudiced thereby, or (b) as provided in
Section 9.1.

 

9.5         Third Party Claims

 

(a)          The Indemnifying Party under this Article 9 shall have the right,
but not the obligation, exercisable by written notice to the Indemnified Party
within thirty (30) days of receipt of a Third Party Claim Notice from the
Indemnified Party with respect thereto, to assume the conduct and control, at
the expense of the Indemnifying Party and through counsel of its choosing that
is reasonably acceptable to the Indemnified Party, any Third Party Claim, and
the Indemnifying Party may compromise or settle the same; provided that the
Indemnifying Party shall give the Indemnified Party advance written notice of
any proposed compromise or settlement and shall not, without the prior written
consent of the Indemnified Party (which consent shall not be unreasonably
withheld), consent to or enter into any compromise or settlement that commits
the Indemnified Party, to take, or to forbear to take, any action or does not
provide for a full and complete written release by the applicable Third Party of
the Indemnified Party. No Indemnified Party may compromise or settle any Third
Party Claim for which it is seeking indemnification

 



Page 22 of 31

 

 

 

hereunder without the consent of the Indemnifying Party (which consent shall not
be unreasonably withheld). No Indemnifying Party may consent to the entry of any
judgment that does not relate solely to monetary damages arising from any such
Third Party Claim without the prior written consent of the Indemnified Party
(which consent shall not be unreasonably withheld). Should the Indemnifying
Party assume the defense of a Third Party Claim, except as provided in Section
9.5(b) below, the Indemnifying Party shall not be liable to any Indemnified
Party for any legal expenses subsequently incurred by such Indemnified Party in
connection with the analysis, defense or settlement of the Third Party Claim. In
the event that it is ultimately determined that the Indemnifying Party is not
obligated to indemnify, defend or hold harmless any Indemnified Party from and
against the Third Party Claim, the Indemnified Party shall reimburse the
Indemnifying Party for any and all costs and expenses (including attorneys’
fees) and any damages incurred by the Indemnifying Party in its defense of the
Third Party Claim with respect to such Indemnified Party.

 

(b)          Without limiting Section 9.5(a), any Indemnified Party shall be
entitled to participate in, but not control, the defense of such Third Party
Claim and to employ counsel of its choice for such purpose; provided, however,
that such employment shall be at the Indemnified Party’s own expense unless (i)
the employment thereof and payment therefore has been specifically authorized in
advance by the Indemnifying Party in writing, or (ii) the Indemnifying Party has
failed to assume the defense and employ counsel in accordance with Section
9.5(a) (in which case the Indemnified Party shall control the defense).

 

(c)          Regardless of whether the Indemnifying Party chooses to defend or
prosecute any Third Party Claim, the Indemnified Party shall, and shall cause
each other Indemnified Party to, cooperate in the defense or prosecution thereof
and shall furnish such records, information and testimony, provide such
witnesses and attend such conferences, discovery proceedings, hearings, trials
and appeals as may be reasonably requested in connection therewith. Such
cooperation shall include access during normal business hours, with reasonable
prior notice, afforded to the Indemnifying Party to, and reasonable retention by
the Indemnified Party of, records and information that are reasonably relevant
to such Third Party Claim, and making Indemnified Parties and other employees
and agents available on a mutually convenient basis to provide additional
information and explanation of any material provided hereunder. If the
Indemnified Party controls the defense of the claim, the Indemnifying Party
shall cooperate with the Indemnified Party on the terms described above.

 

9.6          Tax Status of Indemnification Payments

 

Unless otherwise required under Applicable Law, any payment made under this
Article 9 shall be treated by the Parties as an adjustment to the Purchase Price
for Tax purposes.

 

9.7          Limitations of Liability

 

(a)          EXCEPT IN CASE OF THE PARTIES’ INDEMNIFICATION OBLIGATIONS TO THIRD
PARTIES HEREUNDER OR THE FRAUD OR WILFUL MISCONDUCT OF A PARTY, NEITHER PARTY
WILL BE LIABLE OR OTHERWISE RESPONSIBLE TO THE OTHER PARTY OR ANY AFFILIATE OF
THE OTHER PARTY FOR ANY LOST PROFITS, COST OF PROCURING SUBSTITUTE GOODS OR
SERVICES, LOST BUSINESS OR ANY INCIDENTAL, CONSEQUENTIAL, PUNITIVE, EXEMPLARY OR
OTHER SPECIAL

 



Page 23 of 31

 

 

DAMAGES SUFFERED BY THE OTHER PARTY OR ITS AFFILIATES ARISING OUT OF OR RELATED
TO THIS AGREEMENT OR THE PERFORMANCE OR BREACH HEREOF OR ANY LIABILITY RETAINED
OR ASSUMED HEREUNDER FOR ALL CAUSES OF ACTION OF ANY KIND (INCLUDING TORT,
CONTRACT, NEGLIGENCE, STRICT LIABILITY, INDEMNITY AND BREACH OF WARRANTY) EVEN
IF SUCH PARTY HAS BEEN ADVISED OF THE POSSIBILITY OF SUCH DAMAGES.

 

(b)          Each Party hereto agrees that in no event shall either Party be
liable under this Article 9 for any Losses to the extent such Losses arise from
the gross negligence, intentional misconduct or fraud of the other Party or such
other Party’s Affiliates or its and their respective officers, directors or
employees.

 

(c)          Notwithstanding the other provisions of this Article 9:

 

(i)Neither Party shall be entitled to recover any Losses under this Article 9
until the aggregate amount of the Losses with respect to a Product for which
indemnification is sought shall exceed ten thousand United States dollars (USD
$10,000) (the “Deductible”), at which time the indemnification provided under
Article 9 shall apply to all such Losses with respect to such Product, including
the first $10,000; and

 

(ii)In no event shall Seller have any indemnification obligations for Losses
under this Article 9 that exceed, in the aggregate, fifteen percent (15%) of the
Purchase Price with respect to each Product (as to each such Product, the
“Cap”).

 

(iii)Notwithstanding anything herein to the contrary, the Deductible and Cap
shall not apply to any breach attributable to fraud or intentional
misrepresentation.

 

(iv)For purposes of determining the amount of any Loss (but not for determining
the existence of any breach, misrepresentation or inaccuracy with respect to any
representation or warranty of Seller), any qualification as to materiality or
Material Adverse Effect set forth in any such representation or warranty shall
be disregarded.

 

9.8          Calculation of Losses; Mitigation

 

An Indemnified Party shall not be entitled to double recovery for any Losses. In
calculating amounts payable to an Indemnified Party hereunder, the amount of any
indemnified Loss shall not be duplicative of any other Loss for which an
indemnification claim has been made. If an Indemnified Party receives any
payment from an Indemnifying Party in respect of any Losses pursuant to Section
9.2 or Section 9.3 and the Indemnified Party could have recovered all or a part
of such Losses from a Third Party (excluding any insurance company of such
Party) based on the underlying claim asserted against the Indemnifying Party,
the Indemnified Party shall assign such of its rights to proceed against such
Third Party as are necessary to permit the Indemnifying Party to recover from
the Third Party the amount of such payment; provided that to the extent any
insurance recovery is actually received by the Indemnified Party or its
Affiliates

 



Page 24 of 31

 

 

from any Third Party with respect to such Losses, then a refund equal to the
aggregate amount of recovery net of the Indemnified Party’s reasonable
out-of-pocket expenses relating to such recovery shall be made promptly to the
Indemnifying Party; provided that any increase in the Indemnified Party’s
insurance premium resulting from the making of such claim shall also be taken
into account in the calculation of such refund.

 

9.9          Exclusive Remedy

 

Each Party acknowledges and agrees that the remedies provided for in this
Agreement shall be its sole and exclusive remedy with respect to the subject
matter of this Agreement.

 

9.10        Indemnity Payments

 

In the event that either Party agrees to or is determined to have an obligation
to reimburse the other Party for Losses as provided in this Article 9, the
Indemnifying Party shall promptly pay such amount to the Indemnified Party in
U.S. dollars via wire transfer of immediately available funds to the accounts
specified in writing by the Indemnified Party.

 

Article 10
GENERAL

 

10.1        Expenses

 

Except as otherwise provided in this Agreement each Party shall pay all costs
and expenses (including the fees and disbursements of legal counsel and other
advisers) it incurs in connection with the negotiation, preparation and
execution of this Agreement and the transactions contemplated by this Agreement.

 

10.2        Notices

 

Any notice, consent, approval or other communications hereunder required or
permitted to be given in connection with this Agreement (“Notice”) shall be
deemed to have been duly given and made if in writing and if served by personal
delivery upon the Party for whom it is intended, delivered by registered or
certified mail, return receipt requested, or by a national overnight courier
service, or sent by facsimile to the Person at the address set forth below, or
such other address as may be designated in writing hereafter, in the same
manner, by such Person:

 

(a)in the case of a Notice to Seller at:

 

Valeant Pharmaceuticals North America, LLC

400 Somerset Corporate Boulevard

Bridgewater, NJ 08807 

Fax: (908) 927-1495

Attention: President

 

with a copy to:

 

Valeant Pharmaceuticals North America, LLC

 



Page 25 of 31

 

 



50 Technology Drive
Irvine, CA 92618

Fax: (585) 338-0015

Attention: Legal Department

 

(b)in the case of a Notice to Purchaser at:

 

IGI Laboratories, Inc.

105 Lincoln Avenue

Buena, NJ 08310

Fax: (856) 697-2259

Attention: Jason Grenfell-Gardner

 

with a copy (which shall not constitute notice) to:

 

Mintz Levin Cohn Ferris Glovsky and Popeo, P.C.

666 Third Avenue

New York, New York 10017

Facsimile: (212) 983-3115

Attention: Joel Papernik, Esq.

 

Any Notices shall be deemed to have been received (i) when delivered by hand, if
personally delivered, (ii) three (3) Business Days after being delivered by
registered or certified mail, return receipt requested, (iii) one (1) Business
Day after being delivered to a national overnight courier service, or (iv) on
the date of receipt after being sent by facsimile. Any Party may, from time to
time, change its address by giving Notice to the other Parties in accordance
with the provisions of this Section.

 

10.3        Governing Law

 

(a)          This Agreement will be deemed to have been made in the State of New
York and its form, execution, validity, construction and effect will be
determined in accordance with the laws of the State of New York, without giving
effect to the principles of conflicts of law thereof, and the Parties agree to
the personal jurisdiction of and venue in any federal court located in the
Southern District of New York or state court located in New York County, New
York.

 

(b)          Waiver of Jury Trial. EACH PARTY HERETO IRREVOCABLY AND
UNCONDITIONALLY WAIVES TRIAL BY JURY IN ANY LEGAL PROCEEDING RELATING TO THIS
AGREEMENT, THE DOCUMENTS AND TRANSACTIONS CONTEMPLATED HEREBY, AND FOR ANY
COUNTERCLAIM THEREIN.

 

10.4        Assignment

 

(a)          Neither Party may assign any or all of its rights or obligations
under this Agreement without the other Party’s prior written consent; provided,
however, that (i) either Party may assign, sublicense, subcontract or delegate
any or all of its rights or obligations under this Agreement to an Affiliate of
such Party, and (ii) either Party may assign all of its rights or obligations
under this

 



Page 26 of 31

 

 

Agreement to a Third Party to which such Party has sold all or substantially all
of its assets or more than 50% of its voting equity.

 

(b)          Any assignment to an Affiliate of a Party shall not release the
assigning or transferring Party of its obligations hereunder. In the event that
a Party assigns any of its rights and obligations hereunder to a Person that
qualifies as an Affiliate and such Person ceases to qualify as an Affiliate
hereunder, such Person shall promptly, with written notice to the other Party,
assign back to such Party any of its rights and obligations hereunder.

 

(c)          In the event that a Party assigns any of its rights and obligations
hereunder to a Third Party, the assigning Party shall, at the request of the
non-assigning Party, enter into, or cause such Third Party to enter into, such
supplemental agreements pursuant to which such Third Party will expressly assume
all of the obligations of the assigning Party hereunder.

 

(d)          This Agreement inures to the benefit of and is binding upon the
Parties and their respective successors (including any successor by reason of
amalgamation of any Party) and permitted assigns.

 

10.5        Severability

 

The provisions of this Agreement shall be deemed severable and the invalidity or
unenforceability of any provision shall not affect the validity or
enforceability of the other provisions hereof. If any term or other provision of
this Agreement, or the application thereof to any Person or any circumstance, is
invalid, illegal or unenforceable, (a) a suitable and equitable provision shall
be substituted therefore in order to carry out, so far as may be valid and
enforceable, the intent and purpose of such invalid or unenforceable provision,
and (b) the remainder of this Agreement and the application of such provision to
other Persons or circumstances shall not be affected by such invalidity,
illegality or unenforceability, nor shall such invalidity, illegality or
unenforceability affect the validity or enforceability of such provision, or the
application thereof, in any other jurisdiction.

 

10.6        Amendment

 

Except as expressly provided in the last sentence of the penultimate paragraph
of Section 2.1, no amendment, supplement, modification or waiver or termination
of this Agreement and, unless otherwise specified, no consent or approval by any
Party, is binding unless executed in writing by the Party to be bound thereby.

 

10.7        No Benefit to Third Parties

 

The covenants and agreements set forth in this Agreement are for the sole
benefit of the Parties and their successors and permitted assigns, and, except
for the rights of Purchaser Indemnified Parties and Seller Indemnified Parties
under Article 9, they shall not be construed as conferring any rights on any
other Persons.



 



Page 27 of 31

 



 

10.8        Execution and Delivery

 

This Agreement may be executed by the Parties in counterparts and may be
executed and delivered by facsimile and all such counterparts and facsimiles
together constitute one and the same agreement.

 

[Remainder of page intentionally left blank]

 

Page 28 of 31

 

 

IN WITNESS OF WHICH, the Parties have executed this Asset Purchase Agreement as
of the date first set forth above.

 



  VALEANT PHARMACEUTICALS NORTH AMERICA, LLC               By: /s/ Ari Kellen  
      Print: Ari Kellen         Title: EVP                     VALEANT
PHARMACEUTICALS LUXEMBOURG SARL               By: /s/ Kuy Ly Ang By: /s/ Michael
Kennan     Print: Kuy Ly Ang Print: Michael Kennan     Title: Manager Title:
Manager                 IGI LABORATORIES, INC.               By: /s/ Jason
Grenfell-Gardner         Print: Jason Grenfell-Gardner         Title: President
and Chief Executive Officer      



 

Signature page to

Asset Purchase Agreement dated as of September 30, 2014

 

 

 





 